El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según el documento que motiva este recurso gubernativo Don Ramón Antonio Torres y Yélez compró cierta finca como único dueño y representante de la mercantil “R. A. Torres ” que tiene establecida bajo su solo nombre e inscrita esa ad-quisición en el Registro de la Propiedad de San Germán con el defecto subsanable “de no haber acreditado Don Ramón A. Torres y Yélez su carácter de único representante de la mer-cantil compradora R. A. Torres” estableció el presente re-curso. en el que solicita que declaremos que no existe tal defecto para que desaparezca de la inscripción.
Nada existe en el documento en cuestión que demuestre que el establecimiento mercantil del recurrente, que gira bajo su solo nombre de “R. A. Torres” sea una sociedad mer-cantil. Su nombre es el de un individuo y no el de una com-pañía porque no reúne los requisitos que para las razones sociales exige el Código de Comercio, y como aparece que el recurrente es su único dueño, es indudable que legalmente es también su único representante, por lo que no tiene que-acreditar este extremo ante el registro.
La nota recurrida debe ser revocada en cuanto al defecto' subsanable en ella consignado.

Revocada la nota recurrida en cuanto al defecto en ella consignado.

Jueces concurrentes.: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.